Citation Nr: 0100538	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  99-17 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
a lumbosacral strain.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to a service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1939 to July 
1945.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The Board has determined that this case must be remanded for 
further development regarding the TDIU claim.  The veteran's 
only service-connected disability is the lumbosacral strain.  
Because the claim of entitlement to an increased rating on 
that disability is inextricably intertwined with the TDIU 
claim, that claim must also be remanded.


REMAND

The issues before the Board are whether the veteran's 
lumbosacral strain should be rated in excess of 40 percent, 
and whether that disability, by itself, is preventing the 
veteran from obtaining and maintaining gainful employment.  
The record contains several opinions that the veteran is 
unemployable, but none of the opinions specify whether this 
is due to the service-connected lumbosacral strain.  
According to a VA discharge summary, the veteran was 
"unemployable due to medical reasons."  A discharge summary 
prepared in March 1998 also reflects a finding that the 
veteran was unemployable, without further comment.  The RO 
stated in its denial of the claim that other disabilities 
were precluding the veteran from working, rather than the 
service-connected lumbosacral strain.

The VA afforded the veteran an examination in April 1999, but 
the examination report does not reflect a finding as to 
whether the lumbosacral strain, when taken alone, is 
precluding the veteran from sustaining employment.  A 
hospital discharge summary prepared in June 1998 shows that 
the veteran, in addition to low back pain and degenerative 
joint disease, had hyperlipidemia; coronary artery disease, 
status post coronary artery bypass graft; transient ischemic 
attack; carcinoma of the prostate; status post bilateral 
orchiectomy; urinary incontinence and Foley catheter; and 
upper respiratory infection and bronchitis.  Other records 
show that he had gastritis, Barrett's esophagus, hearing 
loss, peptic ulcer disease, an anxiety disorder, and a 
history of left hemicolectomy because of bleeding 
diverticulosis.  

Because the examiner in April 1999 did not offer an opinion 
as to whether it was as least as likely that the service-
connected lumbosacral strain was precluding the veteran from 
obtaining and maintaining gainful employment, the Board finds 
that the examination report is deficient, and the case must 
be remanded for further development.  In this respect, the VA 
is prohibited from differentiating between the symptomatology 
attributable to a nonservice-connected disability and that 
attributable to a service-connected disability in the absence 
of medical evidence making such distinction.  See Mittleider 
v. West, 11 Vet. App. 181 (1998).

Accordingly, this case is remanded to the RO for the 
following action:

The veteran should be scheduled for a VA 
orthopedic examination with the claims 
folder being made available to the 
examiner for review.  All necessary tests 
and studies should be performed.  The 
examiner should determine what impact the 
veteran's service-connected lumbosacral 
strain is having on his employability.  
In this regard, the examiner should note 
that the VA may not consider age when 
making a judgment concerning 
unemployability.  The examiner should 
state in the report whether it is at 
least as likely as not (50 percent 
probability or more) that the service-
connected lumbosacral strain is 
preventing the veteran from obtaining and 
maintaining all forms of gainful 
employment, as distinguished from all of 
his other disabilities.

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The veteran need take no 
further action until he is so informed, but he may furnish 
additional evidence and/or argument on the remanded matters 
while the case is in remand status to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



